internal_revenue_service number release date index number ---------------------------------- ----------------------------------------- ------------------------------------- in re letter_ruling regarding activities under sec_4941 department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-116677-16 date date legend foundation program company x ---------------------------------- ------- ------------------------ --- dear ------------------- this letter responds to a letter submitted from your authorized representative dated date and subsequent submissions dated date date date and date on behalf of foundation requesting a ruling on the proper treatment of program under sec_4941 of the internal_revenue_code hereafter the code of as amended foundation represents the facts as follows facts foundation is a tax-exempt private_foundation described in sec_501 of the code foundation was formed and is funded by company foundation states that its purpose is to strengthen the fabric of the local community by providing support in the areas of leadership development education environment economic development diversity and human needs company is a for-profit corporation located in the same community as foundation foundation states that company is a disqualified_person with respect to foundation plr-116677-16 because it is a substantial_contributor to foundation currently company operates a summer employment jobs training program for high school and college age youths in the same local community as that in which foundation is located foundation intends to establish program to further its exempt_purpose program will provide on-the-job training and education to at-risk underserved and under-exposed youths living in the local community program will teach the basic skills needed to obtain and hold an entry level job thereby reducing poverty and improving the employment prospects of this at-risk population participants will receive training in skills with widespread application eg management information_technology human resources marketing design and support in addition to soft skills foundation states that to make its program more effective it intends to model its program after company’s job training program and intends to do so by utilizing company’s resources in the operation of program program participants will be nominated to program by local charitable organizations nominated participants will be selected based upon prior academic performance performance on tests designed to measure ability and aptitude for higher education recommendations from instructors or other individuals not related to applicants financial need and personal interviews employees and relatives of either foundation or company are ineligible to participate in program program will be for a term of three months during the summer or eight months during the school year foundation states that it will fund the direct operating costs of program this includes the hiring of foundation employees as necessary to handle the human resources and other administrative costs of operating program other than the employee time and resources donated by company discussed below foundation states any purchases it makes in connection with operating program will be from independent third parties foundation will provide participants with bi-weekly grants with the total amount of grants a program participant may receive being dependent upon a qualitative assessment of program participant’s charitable need foundation represents that it will enter into a memorandum of understanding with company that company will not hire or make any offer to hire any participant for a period of x years after participant exits program foundation states company will host program participants free of charge at its facilities and will donate both the employee time and resources involved in hosting program this includes the supervision training and mentoring and any goods such as office supplies and other training materials used in connection with program furthermore company will place participants in a sponsoring department at company as determined by foundation foundation represents that any goods or services provided by company in connection with program will be provided free of charge and that such goods or services will be used by foundation exclusively for charitable and educational_purposes within the meaning of sec_501 of the code foundation also states that it plr-116677-16 will not make any distributions to company including any payment or reimbursement of expenses ruling requested the program will not involve any acts of self-dealing by foundation under sec_4941 of the code law sec_501 of the code defines organizations_exempt_from_taxation to include a foundation organized and operated exclusively for religious charitable scientific educational_purposes or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self- dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 sec_53_4941_d_-2 excludes certain incidental or tenuous benefits from the definition of self-dealing the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private plr-116677-16 foundation to a sec_509 or organization will not be an act of self-dealing merely because such organization is located in the same area as a corporation which is a substantial_contributor to the foundation or merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4941_d_-2 illustrates an incidental benefit in two examples in example m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing in example a a disqualified_person with respect to private_foundation s contributes certain real_estate to s for the purpose of building a neighborhood recreation center in a particular underprivileged area as a condition of the gift s agrees to name the recreation center after a since the benefit to a is only incidental and tenuous the naming of the recreation center by itself will not be an act of self-dealing analysis foundation represents that it will not make any payments or distributions to company a disqualified_person for company’s costs associated with program and all purchases made by foundation will be made from independent parties foundation states that company will donate free of charge both the use of its facilities and employees to train program participants and the use of any office supplies or material necessary for program foundation also states that the provision of goods services and facilities by company in connection with program will be used by foundation exclusively for purposes described within sec_501 of the code in addition pursuant to the memorandum of understanding company agrees that it will not hire or make any offer to hire any participant for a period of x years after the participant exits program based on the facts represented there is no sale_or_exchange between the foundation and company and any furnishing or goods or services by company to foundation is done without charge and used by foundation exclusively for exempt purposes see sec_4941 of the code additionally any insubstantial or accompanying benefit to company for its donations to foundation in connection with the program--such as public recognition to company from assisting foundation in operating program or tangential benefit from the work of the program participants during and as part of the training and education in the program--is an incidental or tenuous benefit and thus excepted from the definition of self-dealing under sec_53_4941_d_-2 see also sec_53_4941_d_-2 examples and accordingly foundation’s program as described does not involve acts of self-dealing under sec_4941 of the code plr-116677-16 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no ruling is granted as to whether taxpayer qualifies as an organization described in sec_501 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representation sincerely _______________________ andrew f megosh jr senior tax law specialist tax exempt government entities
